United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-3044
                          ___________________________

                                       Larry Rice

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

Interfood, Inc.; Jason Medcalf; Dirk Neerhoff; Nick Sharp; F.C.G.M. (Frank) van Stipdonk

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: May 31, 2019
                                Filed: June 7, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

       Larry Rice appeals after the District Court1 denied his motion to quash the
collection of legal fees that the court awarded following the entry of judgment against

      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
him in his diversity action. We grant appellees’ motion to dismiss the appeal for lack
of appellate jurisdiction because the denial of his motion to quash is not a final,
appealable order. See United States v. Branham, 690 F.3d 633, 635 (5th Cir. 2012)
(per curiam) (holding that an order denying relief from a writ of garnishment is not
a final, appealable order until the district court enters an “order directing the
disposition of the property”); Reinholdson v. Minnesota, 346 F.3d 847, 849 (8th Cir.
2003) (explaining that a district court decision is final if it “ends the litigation on the
merits and leaves nothing for the court to do but execute the judgment” (citation to
quoted case omitted)). Further, his notice of appeal was untimely as to the other
orders he seeks to challenge. See Fed. R. App. P. 4(a)(1)(A); Dill v. Gen. Am. Life
Ins. Co., 525 F.3d 612, 620 (8th Cir. 2008) (noting that the timely filing of a notice
of appeal in a civil case “is a jurisdictional requirement that cannot be forfeited or
waived”).

      We also grant Rice’s motion to withdraw his first brief and deny as moot the
remaining motions.
                     ______________________________




                                           -2-